Citation Nr: 1215983	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-33 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for mantle cell lymphoma of the left tonsil.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for fatigue.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for diarrhea.

4.  Entitlement to service connection for mantle cell lymphoma of the left tonsil.

5.  Entitlement to service connection for fatigue, to include as a result of treatment for mantle cell lymphoma of the left tonsil or as due to an undiagnosed illness.

6.  Entitlement to service connection for diarrhea, to include as a result of treatment for mantle cell lymphoma of the left tonsil or as due to an undiagnosed illness.

7.  Entitlement to service connection for chronic lung disease, to include as a result of treatment for mantle cell lymphoma of the left tonsil or as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1990 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied reopening the claims for service connection for mantle cell lymphoma of the left tonsil, fatigue, and diarrhea, and denied service connection for Mycobacterium avium-intracellulare (MAI).

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims for service connection for mantle cell lymphoma of the left tonsil, fatigue, and diarrhea.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran was previously denied service connection for chronic obstructive pulmonary disease (COPD).  In his current claim, the Veteran requested service connection specifically for MAI (which the Board has now characterized as chronic lung disease).  New and material evidence is not required to reopen this claim, as claims based upon distinctly and properly diagnosed diseases or injuries are not considered the same claim.  Boggs v. Peake, 520 F.3d 1330 (2008).

The issues have been characterized as indicated on the title page to comport with the Board's decision to reopen the claims for service connection for mantle cell lymphoma of the left tonsil, fatigue, and diarrhea, and to comport with the evidence of record regarding the Veteran's current chronic lung disease.

In January 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for mantle cell lymphoma of the left tonsil, fatigue, diarrhea, and chronic lung disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied service connection for mantle cell lymphoma of the left tonsil, fatigue, and diarrhea.  The Veteran did not timely appeal the decision, and it is now final.

2.  Evidence received since the September 2004 rating decision is new and material; it relates to an unestablished fact necessary to substantiate the claims for service connection for mantle cell lymphoma of the left tonsil, fatigue, and diarrhea, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for mantle cell lymphoma of the left tonsil have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  The criteria for reopening the claim for service connection for fatigue have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for reopening the claim for service connection for diarrhea have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Board is reopening the claims for service connection for mantle cell lymphoma of the left tonsil, fatigue, and diarrhea.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

The RO denied service connection for mantle cell lymphoma of the left tonsil, fatigue, and diarrhea in September 2004, finding that the evidence did not demonstrate that mantle cell lymphoma of the left tonsil, fatigue, and diarrhea began in service or were caused by service.  The Veteran did not perfect a timely appeal of this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).

In March 2009, the Veteran filed a request to reopen the claims for service connection for mantle cell lymphoma of the left tonsil, fatigue, and diarrhea.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510(1992).

The evidence received since the September 2004 rating decision includes a September 2005 letter from the Department of Defense which informed the Veteran that his unit might have been exposed to chemical warfare agents while stationed in Khamisiyah, Iraq between March 10 and March 13, 1991.

This evidence is new and material, as it was not of record at the time of the prior final rating decisions and it relates to a material element of the claims: that the Veteran was exposed to chemical warfare agents in service, which he contends was the cause of his mantle cell lymphoma of the left tonsil, fatigue, and diarrhea.  Reopening the claims is warranted.  38 U.S.C.A. § 5108.

ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for mantle cell lymphoma of the left tonsil is granted.

New and material evidence having been submitted, the petition to reopen the claim for service connection for fatigue is granted.

New and material evidence having been submitted, the petition to reopen the claim for service connection for diarrhea is granted.


REMAND

The Veteran contends that his mantle cell lymphoma of the left tonsil, fatigue, diarrhea, and chronic lung disease are the result of exposure to excess dust, oil smoke, and chemical warfare agents while serving in the Southwest Asia Theater of operations.

The Veteran contends that his fatigue, diarrhea, and chronic lung disease may otherwise be the result of his treatment for mantle cell lymphoma of the left tonsil, or due to an undiagnosed illness contracted during or caused by his Persian Gulf War service in the Southwest Asia Theater of operations.

On an April 1991 in-service questionnaire, the Veteran noted that he had been exposed to excess dust and oil smoke while serving in the Southwest Asia region.  On a June 1991 in-service questionnaire, the Veteran indicated that while he was deployed to the Southwest Asia region, he experienced diarrhea and swollen glands.

The Veteran's service personnel records confirm that he did serve in the Southwest Asia Theater of operations during the Persian Gulf War.  Fatigue, gastrointestinal signs or symptoms, and signs or symptoms involving the upper or lower respiratory system may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(b)(1), (8), (10).

In July 1997, December 2000, and September 2005 letters, the Department of Defense informed the Veteran that his unit might have been exposed to chemical warfare agents while stationed in Khamisiyah, Iraq between March 10 and March 13, 1991.

Post-service private treatment records document that the Veteran was diagnosed with mantle cell lymphoma of the left tonsil in June 2002, after initially having symptoms of sinus drainage, hoarseness, and cough in March 2002.  He was treated with chemotherapy and autologous stem cell transplant, with no evidence of recurrence.

In April 2004, the Veteran's private physician indicated that the Veteran's mantle cell lymphoma was "possibly related to" an injury, disease, or event occurring during the Veteran's military service.  This opinion was not accompanied by any supporting rationale.

The Veteran has reported symptoms of fatigue, diarrhea, and lung problems ever since his chemotherapy treatment for mantle cell lymphoma of the left tonsil.  He was diagnosed with lymphocytic colitis in September 2003 and with MAI in April 2008; but more recent testing suggests that these two disorders may no longer be present.

The Veteran is to be scheduled for appropriate VA examinations to determine the nature of any current fatigue, diarrhea, and chronic lung disease, and to obtain opinions regarding the relationship between any such disorders, and his mantle cell lymphoma of the left tonsil, and his military service.

Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a VA lymphatic disorders examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's mantle cell lymphoma of the left tonsil was related to any incident of his military service, including exposure to excess dust, oil smoke, and chemical warfare agents, and the June 1991 in-service report of swollen glands.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA neurological disorders examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to determine the nature of any current fatigue disability.  If no such disorder can be diagnosed, then the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current symptoms are indicators of an undiagnosed illness manifested by fatigue.

For any diagnosed fatigue disability, the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability: (1) is related to any incident of the Veteran's military service, including exposure to excess dust, oil smoke, and chemical warfare agents; and (2) was caused or aggravated by the Veteran's treatment for mantle cell lymphoma of the left tonsil.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA gastrointestinal disorders examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to determine the nature of any current diarrhea disability.  If no such disorder can be diagnosed, then the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current symptoms are indicators of an undiagnosed illness manifested by gastrointestinal symptoms.

For any diagnosed diarrhea disability, the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability: (1) is related to any incident of the Veteran's military service, including exposure to excess dust, oil smoke, and chemical warfare agents, and the June 1991 in-service report of diarrhea; and (2) was caused or aggravated by the Veteran's treatment for mantle cell lymphoma of the left tonsil.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA respiratory disorders examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to determine the nature of any current chronic lung disease.  If no such disorder can be diagnosed, then the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current symptoms are indicators of an undiagnosed illness manifested by respiratory symptoms.

For any diagnosed chronic lung disease, the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability: (1) is related to any incident of the Veteran's military service, including exposure to excess dust, oil smoke, and chemical warfare agents; and (2) was caused or aggravated by the Veteran's treatment for mantle cell lymphoma of the left tonsil.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


